NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



 EDWARD SCANLON, IV
                                          Civ. No. 16-4465 (RMB-JS)
                 Plaintiff
      v.
                                                    OPINION
 VALERIA LAWSON, et al.,

                 Defendants

APPEARANCES:

KEVIN T. FLOOD, Esq.
181 Route 206
Hillsborough, NJ 08844
          On behalf of Plaintiff

MICHAEL EZRA VOMACKA, Esq.
New Jersey Office of the Attorney General
Richard J. Hughes Justice Complex
25 Market St., P.O. Box 112
Trenton, NJ 08625
          On behalf of Defendants Valeria Lawson, Felix Mickens
          and William M. Burke

BUMB, United States District Judge

    Plaintiff Edward Scanlon IV brought this action under 42

U.S.C. § 1983, the New Jersey Civil Rights Act (“NJCRA”) § 10:6-

2; and the New Jersey Tort Claims Act (“NJTCA”) § 59:1-1 et seq.

As to Defendant William M. Burke, Plaintiff alleges he failed to

monitor    the   Cumberland   County   Juvenile   Detention   Center   for

compliance with its Manual of Standards, leading to violations of

Plaintiff’s constitutional rights. This matter now comes before
the Court upon Defendants Felix Mickens, William M. Burke, and

Valeria Lawson’s Motion for Summary Judgment (collectively “the

JJC Defendants”) (“JJC Defs’ Mot. for Summ. J.,” ECF No. 119);

Brief on Behalf of the Juvenile Justice Comm. Defs’ Mot. for Summ.

J. on Claims of Plaintiff Scanlon and Cross-Claims (“JJC Defs’

Brief,” ECF No. 119-2); JJC Defendants’ Statement of Material Facts

Not in Dispute (“JJC Defs’ SOMF,” ECF No. 119-3); Pl’s Opposition

to Summ. J. Motions (“Pl’s Opp. Brief, ECF No. 130); Reply to SOMF

by DAG Michael Vomacka (“Pl’s Reply to SOMF,” ECF No. 130-3); and

Pl’s Counter-statement of Material Facts (ECF No. 130-5); and JJC

Def’s Letter Brief in Further Support of Summ. J. (“JJC Defs’ Reply

Brief,” ECF No. 140).

     Pursuant to Federal Rule of Civil Procedure 78(b), the Court

will determine the motion for summary judgment on the briefs

without oral argument. Plaintiff does not oppose summary judgment

in favor of Valeria Lawson and Felix Mickens on all claims and

does not oppose summary judgment in favor of William M. Burke on

the New Jersey tort claims. (Pl’s Opp. Brief, ECF No. 130 at 9.)

Plaintiff opposes summary judgment on the Section 1983 and NJCRA

claims against Burke. For the reasons set forth below, the JJC

Defendants’ motion for summary judgment is granted.

I.   BACKGROUND

     Plaintiff filed this action in the New Jersey Superior Court,

Law Division, Cumberland County on March 29, 2016, alleging civil

                                2
rights violations under 42 U.S.C. § 1983; the New Jersey Civil

Rights Act (“NJCRA”), § 10:6-2, and tort claims under the New

Jersey law, N.J.S.A. §§ 59:1-1 et seq. (Compl., ECF NO. 1-1 at 8-

18.) The defendants to the action were Valeria Lawson (“Lawson”),1

Felix Mickens (“Mickens”), Robert Balicki (“Balicki”), Veronica

Surrency   (“Surrency”),   Michael       Baruzza   (“Baruzza”),   and   John

and/or Jane Does 1-45 (fictitious individuals) and ABC Corps. 1-

45 (fictitious corporations). (Id. at 8.)




     Defendants removed the action to this Court on July 22, 2016.

(Notice of Removal, ECF No. 1.) On July 29, 2016, Gregory R. Bueno,




1 Plaintiff sued “Valerie” Lawson and Lawson corrected her name
to “Valeria” upon answering the complaint. (Answer, ECF No. 26
at 1.)
                                     3
Deputy   Attorney   General   of   New   Jersey,   entered   a   Notice   of

Appearance on behalf of defendant Mickens. (Not. of Appearance,

ECF No. 4.) On August 3, 2016, defendants Balicki, Surrency and

Baruzza, represented by Patrick J. Madden, Esq., filed an answer

to the original complaint, and a cross-claim for contribution and

indemnification against defendants Lawson and Mickens. (Answer,

ECF No. 6.)

     On September 28, 2016, Plaintiff sought an order for release

of records from the State of New Jersey, Department of Children

and Families (“DCF”), and the Court granted the request, subject

to in camera review prior to disclosure to Plaintiff. (Order, ECF

No. 18.) On December 12, 2016, the Court entered a Discovery

Consent Confidentiality Order. (Order, ECF No. 23.)

     On December 22, 2016, Gregory R. Bueno, Deputy Attorney

General, filed a Notice of Appearance and Waiver of Service on

behalf of defendant Lawson, and filed an answer to the original

complaint on January 9, 2017. (Notice of Appearance, ECF No. 24;

Waiver of Service, ECF No. 25; Answer, ECF No. 26.) On May 9, 2017,

the Court completed in camera review of discovery documents and

sent the documents concerning the subject of the complaint to

Plaintiff’s counsel.2 Plaintiff received several extensions of time


2 The Court resent the documents to Plaintiff’s counsel on May 25,
2017, after the correct address was provided. (Letter Order, ECF
No. 37.)


                                    4
to file a motion to amend the complaint, and filed a motion to

amend the complaint on July 21, 2017, and a corrected motion on

July 26, 2017. (ECF Nos. 39-44.)

    The motion to amend was granted on October 20, 2017. (Order,

ECF No. 56.) Plaintiff filed a redacted amended complaint on

October 26, 2017 and later filed an unredacted amended complaint.

(Am. Compl., ECF Nos. 58, 88.) The amended complaint added claims

against     William    M.   Burke    (“Burke”)    Supervisor,     Compliance

Monitoring Unit, New Jersey Juvenile Justice System; Bobby Stubbs

(“Stubbs”)    Senior   Juvenile     Detention    Officer   at   CCJDC;   David

Fuentes (“Fuentes”) Juvenile Detention Officer at CCJDC; Harold

Cooper (“Cooper”) Senior Juvenile Detention Officer at CCJDC;

Wesley Jordan (“Jordan”) Juvenile Detention Officer at CCJDC; and

Carol Warren LPN (“Warren”), at CCJDC. (Am. Compl., ECF No. 88,

¶¶28-32.)

    Burke, Lawson and Mickens, represented by Gregory R. Bueno,

Deputy Attorney General, filed an answer to the amended complaint

on December 26, 2017. (Answer, ECF No. 74.)3 Jordan, represented

by Justin R. White, Esq, filed an answer to the amended complaint

on February 6, 2018. (Answer, ECF No. 84.) Warren and Fuentes,

represented by Daniel E. Rybeck, Esq., entered an answer to the



3
  On October 10, 2018, Michael Vomacka, Deputy Attorney General,
was substituted as counsel for defendants Lawson, Mickens and
Burke. (Substitution of Attorney, ECF No. 101).
                                      5
amended   complaint   with   a   cross-claim   for   contribution   and/or

indemnification by the remaining defendants on February 15, 2018.

(Answer, ECF No. 85.) The JJC Defendants filed the present motion

for summary judgment on August 15, 2019. (JJC Defs’ Mot. for Summ.

J.,” ECF No. 119.)

II.   THE AMENDED COMPLAINT

      Plaintiff was born on April 1, 1996, and was a minor at all

relevant times alleged in the amended complaint. (Am. Compl., ECF

No. 88, ¶19.)




                                     6
    Lawson,   Mickens   and   Burke   of   the   New   Jersey   JJC   “were

responsible for ensuring that the JJC complies with state and

federal law.” (Id., ¶¶21 22, 23.) Balicki, Warden of CCJDC and

Baruzza, Division Head of CCJDC, are also named as defendants.

(Id., ¶¶25-27.)

    In Count One, Plaintiff alleges violations of substantive due

process for excessive use of force, inhumane conditions, lack of

health care and failure to protect from harm under 42 U.S.C. §

1983. (Id., ¶¶36-43.) Count Two of the amended complaint is for

the same conduct in violation of the New Jersey Civil Rights Act,

N.J.S.A. § 10:6-2. (Id., ¶¶44-47.)



                                  7
     For the Count Three, Plaintiff alleges negligence under New

Jersey state law. (Am. Compl., ¶¶48-51, ECF No. 88.) In Count Four,

Plaintiff alleges

            Defendants’ actions and failure(s) to act
            constituted   a  failure   to    act   and/or
            discipline,  which   proximately   caused   a
            violation of plaintiffs’ civil rights to
            procedural and substantive due process with
            violations  are  made   actionable   by   the
            N.J.C.R.A.

            Defendants knew or should have known of the
            violation of plaintiffs’ rights, and acted and
            failed to act so as to permit the violation of
            plaintiffs’   rights    intentionally   and/or
            recklessly and with deliberate indifference.

            Defendants owed Plaintiff a duty of care under
            common law and under N.J.S.A. §2A:4A-21 and
            N.J.A.C. §§ 13:95-8.9, 13:101-1.1

            Defendants Breach[ed] Those Duties by their
            Acts and Omissions.

            Defendants’ breach of duty was the proximate
            cause    of    Plaintiff’s   physical    and
            psychological injuries.

(Id., ¶¶53-57.)

     Count Five is for punitive damages under New Jersey law. (Id.,

¶¶58-61.) Counts Six and Seven are for intentional and negligent

infliction of emotional distress under New Jersey law. (Id., ¶¶62-

69.) Count Eight is alleged against Jordan, Stubbs and Fuentes for

excessive    force   in   violation   of   the   Fourth   and   Fourteenth

Amendments. (Id., ¶¶70-72.) Counts Nine and Ten are alleged against

Balicki, Surrency, Cooper, Baruzza, Burke, Lawson and Mickens for


                                      8
supervisory   liability   of   their   subordinates’   violations   of

Plaintiff’s constitutional rights in violation of 42 U.S.C. § 1983.

(Am. Compl., ¶¶73-88, ECF No. 88.)

III. DISCUSSION

     A.   Summary Judgment Standard of Review

     Summary Judgment is proper where the moving party “shows that

there is no genuine dispute as to any material fact,” and the

moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d

Cir. 2017). “A dispute is “genuine” if ‘a reasonable jury could

return a verdict for the nonmoving party,’” Baloga v. Pittston

Area Sch. Dist., 927 F.3d 742, 752 (3d Cir. 2019) (quoting Santini

v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “[A] fact is

‘material’ where ‘its existence or nonexistence might impact the

outcome of the suit under the applicable substantive law.’” Id.

(citing Anderson, 477 U.S. at 248).

     The burden then shifts to the nonmovant to show, beyond the

pleadings, “‘that there is a genuine issue for trial.” Daubert,

861 F.3d at 391 (quoting Celotex Corp. v. Catrett, 447 U.S. 317,

324 (1986) (emphasis in Daubert)). “With respect to an issue on

which the non-moving party bears the burden of proof, the burden

on the moving party may be discharged by ‘showing’—that is,

pointing out to the district court—that there is an absence of

                                  9
evidence to support the nonmoving party’s case.” Conoshenti v.

Public Serv. Elec. & Gas, 364 F.3d 135, 145–46 (3d Cir. 2004)

(quoting Celotex, 477 U.S. at 325).

         A party asserting that a fact cannot be or is
         genuinely disputed must support the assertion
         by:
              (A) citing to particular parts of
              materials in the record, including
              depositions, documents, electronically
              stored   information,    affidavits   or
              declarations, stipulations (including
              those made for purposes of the motion
              only),     admissions,     interrogatory
              answers, or other materials; or

               (B) showing that the materials cited do
               not establish the absence or presence of
               a genuine dispute, or that an adverse
               party cannot produce admissible evidence
               to support the fact.

Fed. R. Civ. P. 56(c)(1).

         If a party fails to properly support an
         assertion of fact or fails to properly address
         another party's assertion of fact as required
         by Rule 56(c), the court may:

               (1) give an opportunity to      properly
               support or address the fact;

               (2) consider the fact     undisputed   for
               purposes of the motion;

               (3) grant summary judgment if the motion
               and supporting materials--including the
               facts considered undisputed--show that
               the movant is entitled to it; or

               (4) issue any other appropriate order.

Fed. R. Civ. P. 56(e).



                               10
     “At the summary judgment stage, facts must be viewed in the

light most favorable to the nonmoving party only if there is a

‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S.

372, 380 (2007) (citing Fed. Rule Civ. Proc. 56(c)). The court’s

role is “‘not ... to weigh the evidence and determine the truth of

the matter but to determine whether there is a genuine issue for

trial,’” Baloga, 927 F.3d at 752 (quoting Anderson, 477 U.S. at

249)).

     Plaintiff does not oppose summary judgment on the tort claims.

(Pl’s Brief, ECF No. 130 at 9.) Therefore, the Court need address

only the § 1983 and NJCRA claims against Burke.

     B.   Statute of Limitations

     Burke   contends   that   Plaintiff’s   claims   brought   under   42

U.S.C. § 1983 and the New Jersey Civil Rights Act are subject to

a two-year statute of limitations.      (JJC Defs’ Brief, ECF No. 119-

2 at 15.) All of Plaintiff’s claims accrued on April 1, 2014, when

he reached the age of majority, eighteen. (Id.) The statute of

limitations for Plaintiff’s claims expired on April 1, 2016, two

years after he reached the age of majority. (Id. at 17.) Burke

asserts that Plaintiff’s claims against him are barred by the

applicable statute of limitations because they were filed after

April 1, 2016. (Id. at 18.)

     Plaintiff first sought to add Burke as a defendant by motion

filed on July 21, 2017. (Id.) In his motion to amend, Plaintiff

                                   11
noted that the amended complaint added new facts and six new

defendants, including William M. Burke. (Id., citing Mot. to Amend,

ECF No. 42.) Plaintiff’s motion to amend was granted on October

20, 2017, and the amended complaint was filed on October 26, 2017.

(Order, ECF No. 56; Am. Compl., ECF No. 58.) Thus, Plaintiff’s

claims against Burke were filed after the April 1, 2016 statute of

limitations period. (JJC Defs’ Brief,” ECF No. 119-2 at 19.)

       Plaintiff did not respond to Burke’s statute of limitations

defense. (Pl’s Opp. Brief, ECF No. 130.) In reply, Burke notes

that     Plaintiff    does    not    contend       that   his   amended      pleading

should    relate     back    to    the    original    complaint,       and   even   if

so, the evidence does not support relation back. (Id. at 4-7.)

       Burke states that Plaintiff did not provide him with notice

of his claims until after the limitations period expired. (Id. at

6.) The amended complaint was filed October 26, 2017, and summons

were only requested on November 6, 2017. (Id., citing ECF No. 58,

60.)

       Further, Plaintiff’s claims against Burke are grounded in the

theory that he was unaware the county facility was failing to

comply    with   portions     of    the   Manual     of   Standards,    or   he   was

deliberately indifferent as to policies adopted in the Manual.

(Reply Brief at 6-7, ECF No. 140.) Plaintiff’s original complaint,

however, does not contain this theory of liability against Burke.

(Id. at 7.)

                                          12
       In his motion to amend, Plaintiff specifically noted that the

amended complaint: “adds facts, 6 new defendants (William M. Burke

(aka Bill Burke), Bobby Stubbs, David Fuentes, Harold Cooper,

Wesley Jordon, Carol Warren), and 3 new causes of action; Section

1983    Excessive    Force-Eighth      Count,      Section   1983   Supervisory

Liability-Ninth Count, and Section 1983 Unlawful Policy, Custom,

Practice, Inadequate Training-Tenth Count.” (Am. Compl., at 8, ECF

No. 88.) Burke       contends that      Plaintiff fails to provide any

explanation for seeking to add claims against him in 2017 for

conduct that occurred in 2011 and 2012. (Id.)

       C.    Analysis

       Plaintiff’s federal claims are brought under 42 U.S.C. § 1983.

Section 1983 does not create substantive rights but provides a

remedy for violation of federal rights. Dique v. New Jersey State

Police,     603   F.3d   181,   185   (3d   Cir.    2010).   Such   claims   are

characterized as personal injury claims, and state law provides

the statute of limitations. Id. (citing Cito v. Bridgewater Twp.

Police Dep't, 892 F.2d 23, 25 (3d Cir. 1989)). Under New Jersey

law, personal injury torts are subject to a two-year statute of

limitations. Id. (citing N.J.S.A. § 2A:14-2).5 Claims under the




5   N.J.S.A. § 2A:14-2, provides, in pertinent part:

             Every action at law for an injury to the person
             caused by the wrongful act, neglect or default
             of any person within this State shall be
                                       13
New Jersey Civil Rights Act are also subject to a two-year statute

of limitations. Lapolla v. County of Union, 157 A.3d 458, 465 (N.J.

Super. Ct. App. Div. 2017).

     “[T]he accrual date of a § 1983 cause of action is a question

of federal law that is not resolved by reference to state law.”

Wallace v. Kato, 549 U.S. 384, 388 (2007). A claim accrues “when

the plaintiff knew or should have known of the injury upon which

its action is based.” Kach v. Hose, 589 F.3d 626, 634 (3d Cir.

2009) (quoting Sameric Corp. v. City of Philadelphia, 142 F.3d

582, 599 (3d Cir. 1998) (citation omitted)).

     “The general rule is that state tolling principles also govern

§ 1983 claims.” Id. at 639 (citing Hardin v. Straub, 490 U.S. 536,

539, (1989)); Island Insteel Sys. v. Waters, 296 F.3d 200, 210 n.

4 (3d Cir. 2002)). In New Jersey, the statute of limitations for

personal injury claims is tolled until a minor reaches the age of

majority, age eighteen. See N.J.S.A. § 2A:14-21; N.J.S.A. § 9:17B-

1; Standard v. Vas, 652 A.2d 746, 749 (N.J. Super. Ct. App. Div.

1995) (confirming that the tolling period ends upon a claimant’s

eighteenth birthday).

     Plaintiff was born on April 1, 1996.



                           Under New Jersey law, the statute of



          commenced within two years next after the
          cause of any such action shall have accrued…
                                14
limitations was “tolled” until he turned eighteen on April 1, 2014.

Therefore, any action against Burke had to be filed by April 1,

2016. The amended complaint, adding Burke as a defendant based on

additional new facts, was not filed until October 26, 2017.

           1.     Relation back under FRCP 15(c)(1)(A)

      “Rule 15(c) of the Federal Rules of Civil Procedure governs

when an amended pleading ‘relates back’ to the date of a timely

filed original pleading and is thus itself timely even though it

was filed outside an applicable statute of limitations.” Krupski

v. Costa Crociere S. p. A., 560 U.S. 538, 541 (2010). Plaintiff

did not argue that his claims against Burke relate back to his

original complaint, filed on March 29, 2016. However, because

Plaintiff opposes summary judgment in favor of Burke on the Section

1983 and NJCRA claims, the Court will address whether the amended

complaint relates back to the original complaint for statute of

limitations purposes.

      An amendment can relate back to the date of the original

pleading when the law that provides the applicable statute of

limitations allows relation back, and the amendment asserts a claim

or   defense    that   arose   out   of    the   conduct,   transaction,   or

occurrence set out in the original pleading. Fed. Rule Civ. P.

15(c)(1)(A),(B).




                                      15
     New Jersey Court Rule 4:26-4 applies to actions in which

fictitious parties are named when the defendant’s true name is

unknown to the plaintiff. It provides:

           if the defendant's true name is unknown to the
           plaintiff, process may issue against the
           defendant under a fictitious name, stating it
           to be fictitious and adding an appropriate
           description sufficient for identification.
           Plaintiff shall on motion, prior to judgment,
           amend the complaint to state defendant's true
           name, such motion to be accompanied by an
           affidavit stating the manner in which that
           information was obtained.

           If, however, defendant acknowledges his or her
           true name by written appearance or orally in
           open court, the complaint may be amended
           without notice and affidavit. No final
           judgment shall be entered against a person
           designated by a fictitious name.

N.J. Ct. R. R. 4:26-4.

     In the original complaint, the only reference to a defendant

employed by the New Jersey JJC is “Defendants ‘John and/or Jane

Doe 1-5’ member[s] of Juvenile Classification Committee, Juvenile

Justice   Commission,   P.O.   Box   1097,   Trenton,   NJ   08625-0107.”

(Compl., ¶17, ECF No. 1-1.) In the amended complaint, Plaintiff

identifies Burke as a supervisor of the compliance monitoring unit,

New Jersey JJC. (Am. Compl., ¶23, ECF No. 88.)

     “The fictitious name designation [] must have appended to it

an   ‘appropriate   description       sufficient   to    identify’    the

defendant.” DeRienzo, 357 F.3d at 353 (quoting Rutkowski v. Liberty

Mut. Ins. Co., 209 N.J.Super. 140, 506 A.2d 1302, 1306–07 (1986)).

                                     16
“The purpose of providing a sufficient description under Rule 4:26–

4 is two-fold: it gives notice of the cause of action while also

helping to identify the unknown defendant. Descriptions which are

too vague or broad fail to achieve these goals.” Miles v. CCS

Corp., No. A-5947-12T3, 2015 WL 5009883, at *6 (N.J. Super. Ct.

App. Div. Aug. 18, 2015). The original complaint identified “John

and Jane Doe” members of the Juvenile Classification Committee of

the JJC without alleging what such persons did or failed to do. In

any event, Burke was not a member of the Juvenile Classification

Committee. The description was too vague to give notice or to help

identify Burke as a defendant for purposes of Rule 4:26-4.

     New Jersey also has a general relation back rule, New Jersey

Court Rule 4:9-3.

          New Jersey's general relation back rule,
          provides that an amendment changing the party
          against whom a claim is asserted relates back
          to the date of the original complaint if: (1)
          it arose out of the same transaction or
          occurrence set forth in the original pleading;
          (2) the proposed defendant received notice of
          the institution of the action within the
          limitations period such that the party will
          not be prejudiced in maintaining a defense;
          and (3) the proposed defendant knew or should
          have known that, but for the misidentification
          of the proper party, the action would have
          been brought against him or her. Arroyo v.
          Pleasant Garden Apartments, 14 F.Supp.2d 696,
          701 (D.N.J.1998) (citing Viviano v. CBS, Inc.,
          101 N.J. 538, 503 A.2d 296, 304 (1986)).

Monaco v. City of Camden, 366 F. App'x 330, 334 (3d Cir. 2010).



                                17
                               Burke did not receive notice of the

action within the limitations period. The claims against Burke

were not added until the statute of limitations expired, and Burke

was not notified until the amended complaint was served on him on

November 20, 2017. (Aff. of Service, ECF No. 80.) Moreover, the

original complaint did not misidentify a party that Burke should

have known was brought against him. See Otchy v. City of Elizabeth

Bd. of Educ., 737 A.2d 1151, 1155 (N.J. Super. Ct. App. Div. Oct.

15, 1999) (“[a] misnomer occurs where the correct party is already

before the court, but the name in the complaint is deficient in

some respect.”)    The amended complaint does not relate back to the

original complaint under New Jersey Court Rule 4:9-3.

          2.      Relation back under FRCP 15(c)(1)(C)

     Under federal law, an amendment can relate back to the date

of the original pleading when

          (C) the amendment changes the party or the
          naming of the party against whom a claim is
          asserted, if Rule 15(c)(1)(B) is satisfied and
          if, within the period provided by Rule 4(m)
          for serving the summons and complaint, the
          party to be brought in by amendment:

                  (i) received such notice of    the
                  action   that it  will  not     be
                  prejudiced in defending on     the
                  merits; and

                                  18
                 (ii) knew or should have known that
                 the action would have been brought
                 against it, but for a mistake
                 concerning   the   proper   party's
                 identity.

Fed. R. Civ. P. 15(c)(1)(C). At the time the original pleading was

filed, Rule 4(m) provided 120 days to serve the summons and

complaint. (Fed. R. Civ. P. 4, effective December 1, 2015).

       “Rule 15(c)(1)(C)(ii) asks what the prospective defendant

knew or should have known during the Rule 4(m) period, not what

the plaintiff knew or should have known at the time of filing her

original complaint.” Krupski, 560 U.S. at 548. “The only question

under Rule 15(c)(1)(C)(ii) … is whether [the added party] knew or

should have known that, absent some mistake, the action would have

been   brought   against   him.”   Krupski,   560   U.S.   at   549.   “The

reasonableness of the mistake is not itself at issue.” Id.

           A prospective defendant who legitimately
           believed that the limitations period had
           passed without any attempt to sue him has a
           strong interest in repose. But repose would be
           a windfall for a prospective defendant who
           understood, or who should have understood,
           that he escaped suit during the limitations
           period    only    because     the    plaintiff
           misunderstood a crucial fact about his
           identity.

           ...

           When   the   original   complaint    and   the
           plaintiff's conduct compel the conclusion that
           the failure to name the prospective defendant
           in the original complaint was the result of a
           fully informed decision as opposed to a

                                   19
            mistake concerning the proper                defendant's
            identity,    the   requirements               of    Rule
            15(c)(1)(C)(ii) are not met.

Krupski, 560 U.S. at 550-52.           Pursuant    to    the    Third   Circuit’s

decision in Varlack v. SWC Caribbean, Inc.,6 “the plaintiff's lack

of knowledge of a particular defendant's identity can be a mistake

under    Rule    15(c)(3)(B).”    Singletary      v.    Pennsylvania    Dep't    of

Corr., 266 F.3d 186, 201 (3d Cir. 2001). Notice to the newly named

defendant may be imputed by sharing an attorney with an original

defendant or by an identity of interest with an originally named

defendant. Id. at 196-97.

       Burke shares an attorney with Lawson and Mickens, who were

timely served with the original complaint. However, because Burke

was not a member of the JJC Classification Committee, the only JJC

defendants identified in the original complaint by the fictitious

names “John and Jane Doe,” there was nothing to put Burke on notice

that he would have been named a defendant but for Plaintiff’s

inability       to   discover   his   name.   Therefore,       Plaintiff   is   not

entitled to relation back under Rule 15(c)(1)(C). For the sake of

completeness, in the alternative, the Court will address the merits

of Plaintiff’s claims against Burke.

       C.   Alternatively, Burke Is Entitled to Summary Judgment on
            the Merits of Plaintiff’s Section 1983 and NJCRA Claims

            1.       Supervisory Liability


6   Varlack, 550 F.2d 171, 174 (3d Cir. 977).
                                        20
                                                        and supervisory

liability for such violations.



                                                              Therefore,

his claims arise under the Fourteenth Amendment. See A.M. ex rel.

J.M.K. v. Luzerne County Juvenile Detention Center, 372 F.3d 572,

584 (3d. Cir. 2004.) A juvenile detainee has a liberty interest in

his personal security and well-being. Id. at 579 (citing Youngberg

v. Romeo, 457 U.S. 307, 315-19 (1982)).

      In 2009, the Supreme Court held that state officials are

liable only for their own unconstitutional actions, not for those

of their subordinates. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

The   Third   Circuit   considered   whether   Iqbal   abolished   §   1983

supervisory liability in its entirety and decided that it did not.

Barkes v. First Corr. Med., Inc., 766 F.3d 307, 319 (3d Cir. 2014),

cert. granted, judgment rev'd sub nom. Taylor v. Barkes, 135 S.

Ct. 2042 (2015).

      In the Third Circuit, “there are two theories of supervisory

liability, one under which supervisors can be liable if they

established and maintained a policy, practice or custom which

                                     21
directly caused the constitutional harm, and another under which

they can be liable if they participated in violating plaintiff's

rights, directed others to violate them, or, as the persons in

charge, had knowledge of and acquiesced in their subordinates'

violations.” Santiago v. Warminster Twp., 629 F.3d 121, 129 n.5

(3d   Cir.    2010).     A   plaintiff     may   establish     a    claim     based    on

knowledge and acquiescence if the supervisor knew about a practice

that caused a constitutional violation, had authority to change

the practice, but chose not to. Parkell v. Danberg, 833 F.3d 313,

331 (3d Cir. 2016).

      “[T]o establish a claim against a policymaker under § 1983 a

plaintiff must allege and prove that the official established or

enforced       policies        and   practices       directly           causing        the

constitutional     violation.”       Parkell,     833   F.3d       at   331   (quoting

Chavarriaga v. New Jersey Dept. of Corrections, 806 F.3d 210, 223

3d Cir. 2015.) An official is not “‘enforcing,’ ‘maintaining,’ or

‘acquiescing in’ a policy merely because the official passively

permits his subordinates to implement a policy that was set by

someone else and is beyond the official's authority to change.”

Id.

      To     establish       supervisory    liability    for       violation      of    a

plaintiff’s constitutional rights based on a practice or custom,

a plaintiff may rely on evidence showing the supervisor “tolerated

past or ongoing misbehavior.” Argueta v. U.S. Immigration & Customs

                                           22
Enf't, 643 F.3d 60, 72 (3d Cir. 2011) (quoting Baker v. Monroe

Township, 50 F.3d 1186, 1191 n. 3 (3d Cir. 1995) (citing Stoneking

v. Bradford Area Sch. Dist., 882 F.2d 720, 724–25 (3d Cir. 1989)).

Typically, a plaintiff must show “a prior incident or incidents of

misconduct by a specific employee or group of employees, specific

notice of such misconduct to their superiors, and then continued

instances of misconduct by the same employee or employees.” Id. at

74; see Wright v. City of Philadelphia, 685 F. App'x 142, 147 (3d

Cir.), cert. denied sub nom. Wright v. City of Philadelphia, Pa.,

138   S.   Ct.   360   (2017)   (“a   custom   stems   from   policymakers’

acquiescence      in    a   longstanding   practice     or    custom     which

constitutes      the   ‘standard   operating   procedure’     of   the   local

governmental entity”) (quoting Jett v. Dallas Indep. Sch. Dist.,

491 U.S. 701, 737 (1989)). A supervisor’s conduct occurring after

the alleged constitutional violation cannot be shown to have caused

the violation. Logan v. Bd. of Educ. of Sch. Dist. of Pittsburgh,

742 F. App'x 628, 634 (3d Cir. 2018).

      Failure to supervise and failure to train are subcategories

of policy or practice liability. Barkes, 766 F.3d at 316. There is

a four-part test for determining whether a supervisor is liable

under the Eighth Amendment based on a policy or practice:

            the plaintiff must identify a supervisory
            policy or practice that the supervisor failed
            to employ, and then prove that: (1) the policy
            or procedures in effect at the time of the
            alleged injury created an unreasonable risk of

                                      23
          a constitutional violation; (2) the defendant-
          official was aware that the policy created an
          unreasonable risk; (3) the defendant was
          indifferent to that risk; and (4) the
          constitutional injury was caused by the
          failure to implement the supervisory practice
          or procedure.

Barkes, 766 F.3d at 317 (quoting Sample v. Diecks, 885 F.2d 1099,

1118 (3d Cir. 2014).

     Similarly, to establish liability for failure to train,

          the   plaintiff  must   show   (1)   municipal
          policymakers know that employees will confront
          a particular situation; (2) the situation
          involves a difficult choice or a history of
          employees mishandling; and (3) the wrong
          choice by an employee will frequently cause
          deprivation of constitutional rights.

Logan, 742 F. App'x at 632–33 (internal quotations omitted).

Culpability for a deprivation of constitutional rights is at its

most tenuous where a claim turns on a failure to train. Connick v.

Thompson, 563 U.S. 51, 61 (2011). When “policymakers are on actual

or constructive notice that a particular omission in their training

program causes [] employees to violate citizens' constitutional

rights, the [policymakers] may be deemed deliberately indifferent

if the policymakers choose to retain that program.” Connick, 563

U.S. at 61 (quoting Bd. of County Com’rs of Bryan Cty, Okl., v.

Brown, 520 U.S. 397, 407 (1997)).

     “A pattern of similar constitutional violations by untrained

employees is ‘ordinarily necessary’ to demonstrate deliberate

indifference for purposes of failure to train.” Id. at 62 (quoting

                                24
Bryan Cty., 520 U.S. at 409. To prove causation on a failure to

train theory of liability, the plaintiff must also show “‘the

injury [could] have been avoided had the employee been trained

under a program that was not deficient in the identified respect.’”

Thomas v. Cumberland Cty., 749 F.3d 217, 226 (3d Cir. 2014)

(quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 391 (1989)).

     In an extraordinary case, “a [] decision not to train certain

employees about their legal duty to avoid violating citizens'

rights may rise to the level of an official government policy for

purposes of § 1983.” Connick, 563 U.S. at 61. “Single-incident”

liability may arise where the constitutional violation was the

“obvious” consequence of failing to provide specific training. Id.

at 63-64. To establish such a claim, frequency and predictability

of a constitutional violation occurring absent training might

reflect deliberate indifference to a plaintiff’s constitutional

rights. Id. at 64 (citing Bryan Cty., 520 U.S. at 409.)

          2.   Undisputed Material Facts

     Burke moves for summary judgment based on the following

undisputed facts.7




                                25
     The JJC is responsible for ensuring that Detention Centers

follow the Manual of Standards for County Juvenile Detention

Centers. (SOMF ¶13; Ex. E at 4-5, ECF No. 119-9.) The JJC assigned




Letter sent by Plaintiff did not make reference to the State or
any office, department, division, bureau, board, commission or
agency of the State[,]” Plaintiff replies “the Tort Claims notice
did notice the Department of Risk Management, C/O Tort and Contract
Unit (see first page of September 18, 2012 Letter to Department of
Risk Management, attached to Vomacka Cert. as Exhibit J.”) (Pl’s
Reply to JJC Defs’ SOMF, ECF No. 130-3, ¶¶17, 59.)
                                26
two employees to make random and routine visits to detention

centers to ensure that the Manual of Standards was being followed.

(SOMF ¶14, ECF No. 119-3; Ex. E at 5-6, ECF No. 119-9; Ex. F at 6,

ECF No. 119-10.)

     Burke was a supervisor of the compliance monitoring unit for

the JJC. (SOMF ¶32; Ex. I at 4-5, ECF No. 119-13.) Burke never met

Plaintiff nor did he know who he was. (SOMF ¶33; Ex. H at 14:13-

17, 18:11-14, ECF No. 119-12.)




              Burke did not have knowledge of specific policies of

juvenile   facilities,   and   was   not   involved   in   the   day-to-day

operations of county juvenile detention centers. (SOMF ¶36; Ex. I

at 11.)

     In 2011 and 2012, Defendant Burke did not receive standard

operating procedures for CCJDC. (SOMF ¶38; Ex. H at 98:10-15.)8 In

2011 and 2012, Burke did not write, approve or reject CCJDC

policies. (SOMF ¶¶38-39; Ex. H at 98:20-23.)

     In opposition to summary judgment, Plaintiff offered the

following evidence of Burke’s liability. Burke worked for the




8 The JJC Defs’ Exhibit H, excerpts from Burke’s deposition
transcript, is missing page 98. Page 98 can be found in Plaintiff’s
Ex. HH, ECF No. 130-10 at 65.
                                     27
juvenile    monitoring   unit   of   the   New   Jersey   Department   of

Corrections and supervised the unit which did program evaluations

of facilities. (Counter-statement of Material Facts ¶¶70, 71, 73,

ECF No. 130-5; Exhibit HH at T7:1-17, T9:10-22,           T21:18-21, ECF

No. 130-10 at 38.) Burke’s duties included performing program

evaluations to ensure the detention centers were complying with

the Manual of Standards and performing physical inspections. (Pl’s

Counter-statement of Material Facts, ¶74, ECF No. 130-5; Exhibit

HH at T10:1-7, ECF No. 130-10 at 43.)

       Compliance with the Manual of Standards included standards

regarding the use of force. (Id., ¶75; Exhibit HH at T10:12-19.)

Burke interviewed juveniles in juvenile detention facilities but

he never met or interviewed Plaintiff. (Id., ¶¶76, 77; Exhibit HH

at T12:14-17, T14:13-15.) If there was a violation of the Manual

of Standards, Burke would submit it to the detention center, which

would have to provide him an ‘action plan’ on how they were going

to address those violations. (Id., ¶178; Exhibit HH at T19:14-21;

T21:7-22:5.)

       Burke conducted his annual review of the CCJDC in November or

December of 2011, and noted in his report that the program was run

well and there were no issues. (Id., ¶181; Exhibit HH at T27:7-

20.)




                                     28
                          According to Burke, there was no policy

or procedure in place to determine if juveniles were being abused

by the guards. (Id., ¶182; Exhibit HH at T32:21-33:11.)

         3.    Analysis

    Plaintiff alleges three underlying constitutional violations

upon which he seeks to hold supervisors liable under § 1983;




    Second, it is undisputed that Burke was not a policymaker nor

did he enforce policies for the CCJDC. (JJC Defs’ SOMF ¶¶38-39;

Ex. H at 98:20-23.)




                               29
                                                Burke was not a

policymaker who could be held liable under such theories of

liability.9




                          Plaintiff, however, did not submit any

evidence that Burke was involved in the investigation. In any




9  Plaintiff also submitted evidence of improper use of
administrative lockdown (Pl’s Counter-Statement of Material Facts
¶¶240-281, ECF No. 130-5); however, Plaintiff did not raise any
such claims in his amended complaint and it is immaterial to this
action.
                               30
event,     evidence   of    misconduct      post-dating      an   alleged

constitutional violation cannot establish the proximate cause

element of supervisory liability. Logan, 742 F. App'x at 634.

    Without    evidence    of   Burke’s   own   misconduct   causing   the

alleged constitutional violations, Plaintiff is instead asserting

supervisory liability based on a subordinate’s constitutional

violations. The Supreme Court has clearly stated there is no such

liability under Section 1983. Iqbal, 556 U.S. at 676 (2009).

Therefore, Burke is entitled to summary judgment.

IV. CONCLUSION

    For the reasons discussed above, the JJC Defendants’ motion

for summary judgment is granted and the claims against them are

dismissed with prejudice.



An appropriate order follows.



Date:    January 15,2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                   31
